Citation Nr: 1138604	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 27, 2010, and in excess of 30 percent for the disability prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that assigned an initial 10 percent rating for PTSD, effective February 13, 2004.

In a June 2006 rating decision, the Veteran's disability rating for his PTSD was increased to 30 percent, from the effective of service connection.  In a June 2011 rating decision, the disability rating was increased to 50 percent, effective December 27, 2010.  These actions did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

When this case most recently was before the Board in August 2010, it was decided in part and remanded in part for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates total than deficiencies in most areas.
 

CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for a 100 percent schedular rating for PTSD.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).  In addition, the issue of entitlement to a total rating based on unemployability due to service-connected disability is rendered moot.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Additionally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Analysis

Service connection for PTSD was granted in the July 2004 rating decision on appeal.  As noted above, the disability was ultimately assigned a 30 percent schedular rating from the effective date of service connection and a 50 percent rating from December 27, 2010.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

After carefully reviewing the evidence of record, the Board concludes that the occupational and social impairment from the Veteran's PTSD more nearly approximates the total impairment required for a 100 percent rating than the deficiencies in most areas required for a 70 percent rating.

The record is replete with VA PTSD treatment notes detailing the Veteran's symptoms and impairment, to include an inability to maintain personal hygiene and activities of daily living; fear; helplessness; horror; intrusive thoughts; nightmares; psychological reactivity; avoidance of thoughts; emotional numbing; restricted affect; detachment; hyperarousal; insomnia; extreme irritability; hypervigilance; depression; sleep disturbances; violent aggression; prior suicidal ideation; crying spells; and feelings of emptiness and helplessness.

The Veteran was afforded VA examinations in July 2004 and October 2010.  The Veteran reported that his PTSD symptoms and resulting impairment included prior marital problems; anxiety; nervousness; ritual checks around the house; sleep disturbances; bad temperament; situational depression; avoidance of crowds; intrusive thoughts; nightmares; irritability; startle response; isolation; lack of friends; crying and being angry through the October 2010 assessment; hypervigilance; poor impulse control; inappropriate behavior; an inability of managing his financial affairs; early retirement due to psychiatric problems (stress and anxiety).  Both examiners diagnosed PTSD with global assessment of functioning scores ranging from 55 to 61.  

In statement by Dr. E.A.W., submitted in January 2007, he reported that the Veteran's symptoms included intrusive thoughts of war; difficulty controlling his anger; assaultive behavior; anxiety; panic attacks; rage; an inability to maintain employment; numbing; avoidance; detachment; and suspicion of strangers.  The doctor opined that the Veteran was unable to maintain employment at the level of skill and expertise he was once capable of and that he should be considered completely and permanently disabled due to the severity of his PTSD symptoms.

The Board acknowledges that the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating.  However, the U. S. Court of Appeals for Veterans Claims has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The record confirms that the Veteran had to stop working at the level of skill and expertise because of his PTSD symptoms.  

In determining that the Veteran's PTSD warrants a 100 percent disability rating, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

The GAF scores do not correlate to any specific rating.  The Board has found the examination findings and the actual assessments of the Veteran's occupational and social functioning to be more probative than the GAF scores.

Accordingly, the Board concludes that the Veteran is entitled to an evaluation of a 100 percent throughout the initial evaluation period.  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.


ORDER

A 100 percent disability rating for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


